Citation Nr: 1143491	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disorder of the cervical spine, originally claimed as neck pain and numbness.

2.  Entitlement to service connection for degenerative disorder of the lumbar spine, originally claimed as low back pain and stiffness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to June 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claims for service connection for degenerative disorders of the lumbar and cervical spine.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New Orleans, Louisiana.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

In written correspondence in February, March, and September 2011, the Veteran directly submitted to the Board additional statements and private medical evidence regarding his service connection claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran waived AOJ consideration at the time of his Board hearing.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.



FINDINGS OF FACT

1.  The Veteran experiences a current degenerative disorder of the cervical spine.  

2.  The Veteran engaged in combat with the enemy and his assertions of experiencing cervical spine pain and associated symptoms following his in-service helicopter crash during his combat duties are consistent with the circumstances of his service.

3.  There is an approximate balance of competent favorable and unfavorable probative medical evidence regarding a link between the Veteran's current degenerative cervical spine disorder and his period of active military service - including the Veteran's in-service helicopter crash.   

4.  The Veteran experiences a current degenerative disorder of the lumbar spine.  

5.  The Veteran engaged in combat with the enemy and his assertions of experiencing lumbar spine pain and associated symptoms following his in-service helicopter crash during his combat duties are consistent with the circumstances of his service.

6.  There is an approximate balance of competent favorable and unfavorable probative medical evidence regarding a link between the Veteran's current degenerative lumbar spine disorder and his period of active military service - including the Veteran's in-service helicopter crash.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a degenerative disorder of the cervical spine was incurred due to the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, a degenerative disorder of the lumbar spine was incurred due to the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claims for service connection for degenerative disorders of the lumbar and cervical spine are both being granted.  Therefore, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Service Connection for Degenerative Disorders of the Cervical and Lumbar Spine

The Veteran's claims for service connection for degenerative disorders of the cervical and lumbar spine will be addressed together as both claims present similar issues of law and fact.  

The Veteran has asserted that he experiences current degenerative disorders of the cervical and lumbar spine due to a helicopter crash that he experienced during his military service.  See the Veteran's June 2005 claim.  

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran was provided with a VA orthopedic examination October 2008 that diagnosed him with "age appropriate DJD/DDD [degenerative joint disease and degenerative disc disease] C[ervical] and L[umbar] spine."  Furthermore, the Veteran submitted a number of private treatment records that show a diagnosis of and treatment for current degenerative cervical and lumbar spine disorders.  These diagnoses were supported by a review of x-ray and magnetic resonance imaging (MRI) of the Veteran's spine.  Therefore, the Veteran clearly experiences current cervical and lumbar spine degenerative disorders that may be considered for service connection.  

The second requirement for a service-connected disability is of an in-service occurrence or aggravation of the injury.  Shedden, 381 F.3d at 1167.  
The Veteran has alleged that he experienced a helicopter crash after which he has experienced periodic low back pain and discomfort.  See the Veteran's June 2005 claim, September 2006, October 2008, July 2010, and April, August, and September 2011 statements, April 2009 substantive appeal (VA Form 9), and the hearing transcript, generally; see also the October 2008 VA orthopedic examination, and the private treatment records dated in April 2009 and September 2011 from J. Fitter, MD, and in April 2009 and August 2011 from M. Watkins, MD.  

The Veteran is competent to indicate that he experienced a helicopter crash with subsequent episodic back pain during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's DD Form 214 and SPRs show that his military occupational specialty (MOS) was designated as a "R/W Plt," i.e. a rotating wing pilot or a helicopter pilot.  Furthermore, the Veteran's service treatment records (STRs) show that he was struck by a "missile" in the head in May 1969.  The Veteran was also granted service connection for the residuals of a gunshot wound to the head in August 1971.  The Veteran's claims file contains a supplement to his DD Form 214, which shows that the Veteran received the Purple Heart medal, which is conclusive evidence of combat experience.  Additionally, the Veteran submitted a copy of "Army Gold Book" log of flight hours for his helicopter which indicates that subsequent to May 1969, the Veteran's helicopter underwent a period of repairs.  Finally, the Veteran has submitted "buddy" statements in September 2006 from fellow service members J.M. and J.P., indicating that they served with the Veteran during the helicopter crash incident.  

As such, the Board concludes that the Veteran's lay contentions regarding experiencing a helicopter crash with subsequent episodic back pain during his service in Vietnam are to be afforded the combat presumption.  See 38 U.S.C.A. § 1154(b).  The Veteran's statements regarding such an incident are consistent with the nature of his combat service and he has presented satisfactory lay and other evidence that he experienced such an incident during his combat service.

Given the evidence of combat related medals and a military occupational specialty (MOS) which is consistent with the nature of the incident alleged, the Board concludes that the Veteran has shown that he experienced a helicopter crash with some subsequent low back pain due to a helicopter crash which occurred during combat operations in Vietnam.  However, section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302, 304-05 (1998).  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. at 494-97.  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. at 307.  In this regard, the Veteran's STRs show that in February 1970, the Veteran was provided with an examination that found the Veteran's spine to be normal at that time.  The Veteran's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  However, there is no separation physical examination associated with the Veteran's STRs.  As such, these STRs do not show a diagnosis of a chronic lumbar or cervical spine disorder during the Veteran's military service.  

At the time of his June 2005 claim the Veteran indicated that he had experienced low back discomfort since the "late 70's" and that he recently began to develop other symptoms, such as his arms going to sleep when he tries to jog.  He has also indicated that physicians have told him that back degeneration may take place over many years and that his spine disorders are likely due to his in-service crash.  The Veteran has described the incident of his helicopter crash involving subsequent treatment with painkillers, and indicated that the neck and back pain subsequently subsided.  He asserted that afterwards he would experience mild stiffness and low back pain after driving or standing for prolonged periods that he treated with general painkillers without associating these symptoms with his in-service crash.  He indicated that he was first diagnosed with the current degenerative disorders when he was recently turned down for employment after a physical examination that found him to have a degenerative back disease.  See also the Veteran's September 2006 statement, April 2009 VA Form 9, September 2011 statement, and the hearing transcript pges. 5-6, 7-9, 15.  The Veteran subsequently indicated that he minimized his injuries during service to avoid losing his flight status and being returned to the US.  See the April 2009 VA Form 9, September 2011 statement, and the hearing transcript pges. 6, 17-19.  The Veteran also indicated that he did not seek treatment for his episodic back pain prior to the diagnosis many years after service because he did not want to reduce his ability to obtain employment and also that during a significant portion of that time he was self-employed and he would merely seek to treat his pain with general painkillers from his pharmacist.  See the Veteran's September 2011 statement, and the hearing transcript pg. 19.

A review of the Veteran's statements in this regard shows that he has alleged experiencing a history of episodic back and neck pain and stiffness for the past forty years, beginning in the late 1970's.  The Veteran is competent to describe such a history.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's competent and credible descriptions of such symptoms simply show a history of episodic pain beginning several years after his active military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board notes that the mere absence of medical evidence over the years since his service are insufficient to render the Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-37.  Therefore, overall, the Veteran's statements do not provide evidence of chronic lumbar or cervical spine disorder during or within one year of his military service or continuity of any such symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97; see also 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Without evidence sufficient to diagnose chronic lumbar and cervical spine disorders during or within one year of service, or continuity of symptomatology of such a disorder after service, there must be evidence of a causal connection (nexus) between the in-service event and the Veteran's current disability.  Shedden v. Principi, 381 F.3d at 1167.  The Board notes that the Veteran and his representative have asserted that the Veteran's current degenerative cervical and lumbar spine disorders are due to his military service, specifically his injuries.  Although the Board does not doubt the Veteran's belief in this regard, the Veteran and his representative are simply not competent to show a relationship between any in-service injuries and the Veteran's current degenerative lumbar and cervical spine disorders without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and his current lumbar and cervical spine disorders that developed subsequent to his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  

Regarding the medical evidence, the record contains several favorable medical opinions and one unfavorable medical opinion regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the negative medical opinion, the Veteran was provided with a VA orthopedic examination in October 2008.  At that time, the examiner reviewed the Veteran's history, and reviewed his current conditions including the x-ray evidence, acknowledging his in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  However, the examiner concluded that the Veteran's in-service gunshot wound would not have resulted in an injury to the spine, and that his crash was also likely minimal due to his swift return to flight status.  Finally, the VA orthopedic examination concluded that the Veteran's current disorders were generalized, compatible with age, and therefore not posttraumatic.  This opinion was provided by a qualified medical examiner with a rationale supported by the evidence of record, and from an examiner with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore, October 2008 VA orthopedic examiner's opinion provides probative evidence against the Veteran's claim.

Regarding the positive opinions, the Veteran submitted a private treatment record dated in April 2009 from Dr. Fitter, conceded that degenerative disease and stenosis is often an age-related process, but that the Veteran's current degenerative changes encountered in the imaging studies were "quite severe for a patient age 61," and likely caused by his in-service helicopter crash.  This opinion was supported by the Veteran's credible history of post-service back pain, as well as by a review of MRI evidence, which may be more probative than x-ray evidence.  Dr. Fitter reviewed the Veteran's STRs, but maintained his original conclusions in September 2011.  The Board notes that this opinion may be to some extent influenced by a desire to support his patient's position.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Nevertheless, Dr. Fitter's opinon is also based on a review of the credible evidence of record, and provides a complete rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  As such, the private treatment record provided from Dr. Fitter provides probative medical evidence in favor of the Veteran's claim.  

The Veteran also submitted a private treatment record dated in April 2009 from Dr. Watkins, which indicated that the Veteran's current degenerative lumbar and cervical spine disorders were more likely than not related to the Veteran's in-service helicopter crash.  However, Dr. Watkins opinion was provided without any supporting rationale and is of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (a medical opinion that contains only data and conclusions is accorded no weight).  

In essence, the nexus finding boils down to a conflict between the findings by the VA orthopedic examination of October 2009 and Dr. Fitter's competent and probative conclusions regarding the nature of the Veteran's current degenerative disorders after reviewing the x-ray and MRI evidence.  Therefore, the Board concludes that the medical nexus both for and against the Veteran's claim is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran's current cervical and lumbar spine disorders are connected to his in-service helicopter crash is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's current lumbar and cervical spine degenerative disorders were caused by the Veteran's in-service helicopter crash in May 1969.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current lumbar and cervical spine disorders is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, a finding in favor of service connection for his lumbar and cervical spine disorders is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected cervical and lumbar spine disorders is not before the Board at this time.  Only when the AOJ rates these disorders will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for a degenerative disorder of the cervical spine is granted.  

Service connection for a degenerative disorder of the lumbar spine is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


